Citation Nr: 1538306	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  06-38 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to an increased rating for headaches, currently rated 30 percent.
 

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to March 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2005 and March 2008 rating decision of the Roanoke, Virginia office (RO) of the Department of Veterans Affairs (VA).  In December 2009, the Board remanded the case for further development.  
REMAND

In the remand portion of the December 2009 decision, the Board requested that the Veteran be provided a VA examination to determine whether diabetes mellitus was related to service or service-connected hypertension, and to determine the severity of headaches.  

The Veteran was examined in August 2013.  In January 2014, the Veteran indicated that he had been treated for diabetes mellitus at the Durham and Hampton VA Medical Centers from 1988 to 1989.  Additional VA treatment records were obtained and the case was readjudicated in a May 2015 supplemental statement of the case.  

However, the record indicates that the Veteran may not have received the May 2015 supplemental statement of the case.  A report of contact dated one week after the issuance of the supplemental statement of the case shows that he had provided a new mailing address two weeks earlier, the new mailing address was recorded, and it was noted that the supplemental statement of the case would be resent.  Initially, the Board observes that the new address as recorded appears incomplete, missing at least the road name.  There is also no indication that the supplemental statement of the case was actually resent to that new address.  Also, a June 2015 letter from a VA medical center attempted to use the new address but omitted a number, and that letter was returned.  Then, a September 2015 letter from the medical center used a modified form of the new address containing the road name but again missing a number.  As that letter was only just sent, it is unclear whether that address is correct.  Moreover, even if the supplemental statement of the case had been resent, it appears the address used was missing the road name.  Finally, and perhaps most telling, as with the December 2013 supplemental statement of the case, the Veteran has actively responded to VA correspondences throughout the appeal, but there has been no reply to the May 2015 supplemental statement of the case.  In light of the above, the Veteran's current mailing address should be determined and the May 2015 supplemental statement of the case should be resent.

The Board also finds that further development is needed on the claim for service connection for diabetes mellitus.  In February 2015 and April 2015, the Veteran's treatment records dating from 1988 and 1989 from the Durham and Hampton VA Medical Centers were requested.  The record does not show that any response has been received to those requests.  Therefore, the requests remain outstanding.  The record contains no treatment records from the Durham VA Medical Center dating from that time.  While there are records dating from 1988 from the Hampton VA Medical Center, to ensure a complete record, the AOJ should submit a third request for those records and any necessary follow-up.

If any of the requested VA treatment records are obtained, then the claims file should be returned to the examiner who conducted the August 2013 diabetes mellitus examination for an addendum stating whether any change in the prior opinion is warranted in light of the new treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Determine the Veteran's current mailing address and resend the May 2015 supplemental statement of the case.

2.  Request the Veteran's treatment records dating from 1988 and 1989 from the Durham and Hampton VA Medical Centers, or any other appropriate records repository.  

3.  If any additional VA treatment records are obtained, then return the claims file to the examiner who conducted the August 2013 diabetes mellitus examination for an addendum stating whether any change in the prior opinion is warranted in light of the new evidence.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

